Per Curiam.

On September 23, 1943, the respondent was duly convicted in the United States District Court for the Southern District of New York of having willfully and knowingly secreted and embezzled an envelope which had come into his possession while employed as a railway mail clerk in the postal service of the Post Office Department of "the United States. The respondent was thereafter sentenced to a term of one year and a day. He has served Ms sentence.
When the petition herein was served upon the respondent charging him with misconduct, he objected to summary disbarment and asked that the matter be referred to an official referee so that he would have an opportunity to present his defense.
The act charged (embezzlement of mail by post office employee) violated section 318 of title 18 of the United States Code, and is a felony under the Federal law. It is not, however, a felony under the laws of the State of New York. In accordance with the ruling of the Court of Appeals in Matter of Donegan (282 N. Y. 285) this court referred to an official referee the issues raised by the respondent’s affidavit submitted in answer to the petition.
On the hearings before the official referee the various employees of the Post Office Department who had testified on the trial of the respondent herein in the United States District Court, again appeared as witnesses and gave their testimony. The respondent testified in his own behalf and denied any wrongdoing.
The Official Bef eree has reported that in his opimon the charge of misconduct has been established. His report contains the following: “After a careful consideration of the evidence it is my opinion that it has been established that the respondent wMle he was employed as a railway mail clerk in the postal service of the Post Office Department of the United States was guilty of wilfully and knowingly secreting and embezzling an envelope with its contents which had come into Ms possession while thus employed, and which was intended to be conveyed by mail and carried and delivered by the postaj service of the UMted States, its agents and employes, which envelope had not been delivered to the person to whom it was *547addressed in the State of Connecticut. That the respondent was subsequently tried in the United States District Court for the Southern District of New York and found guilty of the offense thus charged against him, which offense, in my opinion, has been fully established by the evidence submitted to me.”
The conclusion reached by the Official Referee is fully sustained by the evidence. The respondent, in violation of his trust as a post office employee, stole mail placed in his custody. He was convicted in the United States District Court of a felony under the Federal statutes. He has, in addition, further aggravated his offense by giving false testimony before the referee in support of his denial of the charge of misconduct. He has demonstrated that he is unfit to remain a member of the legal profession.
The respondent should be disbarred.
Martin, P. J., Townley, G-lennon, Untermyer and Dore, JJ., concur.
Respondent disbarred.